Citation Nr: 1033331	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-39 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant is the widow of a decedent who had no recognized 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's attempt to reopen her 
claim for entitlement to service connection for the cause of the 
Veteran's death.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The RO denied the appellant's claims for death benefits in 
January 1990.  She was informed of this decision at that time, 
but he did not file an appeal.  That rating decision is now 
final.  

2.  The evidence of record at the time of the January 1990 action 
included certification that the decedent had no recognized 
military service.  

3.  Evidence received since the January 1990 rating action 
continues to confirm that the decedent had no recognized military 
service.


CONCLUSION OF LAW

Evidence received since the January 1990 rating action is not new 
and material and the criteria for reopening the appellant's claim 
for legal entitlement to VA death benefits are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312, 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of 
the Veteran's death (DIC benefits), section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). 

In claims to reopen previously denied claims, VA must provide a 
claimant with notice of what constitutes new and material 
evidence to reopen the claim. VA's notice letter should describe 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant filed her claim in March 2008.  She was provided 
notice by a letter dated March 2008.  This notification 
substantially complied with the requirements of Quartuccio, 
Dingess, and Hupp supra.  The RO denied the appellant's claim in 
a July 2008 letter.  An August 2008 Statement of the Case (SOC) 
provided the notice with respect to reopening claims required by 
Kent, supra.  The case was subsequently readjudicated in a 
September 2009 Supplemental Statement of the Case (SSOC).

VA has obtained all evidence available.  VA has also afforded the 
appellant the opportunity to present written statements, and 
evidence.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

38 C.F.R. § 3.40 describes the benefits provided to veterans who 
served in the Philippine and Insular Forces during World War II.  
Service in the Commonwealth Army of the Philippines entitles a 
surviving spouse to eligibility for dependency and indemnity 
compensation and burial allowance.  Under certain circumstances, 
service as a guerrilla also is included.  See 38 C.F.R. § 
3.40(c), (d). 
38 C.F.R. § 3.203, provides that, for the purpose of establishing 
entitlement to pension, compensation, dependency and indemnity 
compensation, or burial benefits, VA may accept evidence of 
service submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued by 
the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department or if 
the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in the 
custodian's custody; and (2) the document contains needed 
information as to length, time, and character of service; and (3) 
in the opinion of VA, the document is genuine and the information 
contained in it is accurate.  However, where the appellant does 
not submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department. 

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  There is an apparent 
conflict between 38 C.F.R. § 3.41, which states that, for 
Philippine service, "the period of active service will be from 
the date certified by the Armed Forces" and 38 C.F.R. § 
3.203(a), which provides that a claimant may show service by 
submitting certain documents "without verification from the 
appropriate service department."  As discussed above, however, 
the Court has recently noted that VA may accept United States 
service department documents or seek certification of service, 
but once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, 21 Vet. App. 235 (2007), 
reconsideration of 21 Vet. App. 202 (2007) (citing Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The appellant is the widow of the decedent.  She has filed 
multiple claims for benefits dating back to the 1950s.  In 
January 1990, the RO denied her claim for death benefits.  She 
was notified of this decision at that time, but he did not file 
an appeal.  This decision became final.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the January 1990 rating 
decision included a March 1950 certification from the service 
department that the decedent had no recognized service which 
would qualify the appellant / claimant to receive VA benefits.  

Evidence received since the January 1990 RO decision includes the 
appellant's statements, copies of Philippine records, and an 
additional service certification from the National Personnel 
Records Center (NPRC) dated April 2008.  The NPRC certification 
again indicates that the decedent had no recognized service which 
would qualify her for the receipt of  VA benefits.  VA is bound 
by this certification.  See Palor v. Nicholson, 21 Vet. App. 235 
(2007), reconsideration of 21 Vet. App. 202 (2007) (citing Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

The evidence received subsequent to the January 1990 rating 
decision is not "new and material" under the provisions of 38 
C.F.R. § 3.156.  Based on the certifications from the Service 
Department, the Board must find that the decedent did not have 
the type of qualifying service that would confer upon the 
appellant basic eligibility for VA benefits.  Accordingly, the 
appellant's appeal must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(when the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under the 
law).  Accordingly, the reopening of the claim for legal 
entitlement to VA death benefits is not warranted.










ORDER

New and material evidence not having been submitted to reopen a 
claim for legal entitlement to VA death benefits, reopening the 
claim is denied.




___________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


